Citation Nr: 0831719	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

(A claim of entitlement to recognition of the veteran's son 
as a helpless child will be the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In July 2005, the Board 
remanded the veteran's claims for additional development.

In the July 2005 decision, the Board reopened a previously 
denied claim of service connection for a back disorder.  
Among other things, the Board remanded the claim in order for 
the veteran to be scheduled for a VA examination and for a VA 
examiner to provide a medical opinion.

One part of the examination and opinion was to address the 
presence of Schmorl's nodes on the veteran's thoracolumbar 
spine.  Schmorl's nodes were documented in a June 1975 x-ray 
report from Appalachian Regional Hospital that was made after 
the veteran was involved in a motor vehicle accident during 
military service.  Schmorl's nodes were also seen on a 
May 1990 MRI from Commonwealth Family Practice Center.  The 
requested opinion was to address whether or not the presence 
of Schmorl's nodes on the in-service x-ray represented a 
developmental defect or was evidence of other disease or 
injury.  The opinion was also to address whether any current 
Schmorl's nodes are at least as likely as not related to the 
veteran's military service.

In February 2006, the veteran underwent VA examination 
pursuant to the Board's remand.  The examiner gave the 
opinion that any current Schmorl's nodes were not caused by 
or the result of the veteran's military service.  He stated 
that Schmorl's nodes are naturally occurring with no trauma 
and are not a disease.  The examiner explained that the nodes 
are thought to represent retained notochord and that 
Schmorl's nodes have not been shown to cause degenerative 
arthritis or degenerative disc disease.  The examiner stated 
that the opinion was supported by orthopedic literature and 
his 35 years of expertise as a physician.  

The June 2005 remand also requested a VA examiner to provide 
an opinion as to whether it is at least as likely as not that 
any other diagnosed disorder of the thoracolumbar spine is 
related to the veteran's military service.  The Board does 
not find this aspect of the February 2006 opinion adequate 
for adjudicating the claim.

With respect to a current disability, the examiner provided a 
diagnosis of mild degenerative disc disease of the 
thoracolumbar spine versus diffuse idiopathic skeletal 
hyperostosis (DISH).  The examiner seemed to imply that the 
veteran has one or the other disorder.  The examiner stated 
that x-rays of both the thoracic and lumbar spine revealed 
changes that appeared more like DISH than arthritis.  
Degenerative disc disease of the veteran's lumbar spine was 
identified at least as early as 1995 during a past VA 
examination.  The veteran has been diagnosed with 
degenerative disc disease and degenerative arthritis of the 
thoracolumbar spine by multiple treatment providers.  
Interestingly, the veteran has not carried a diagnosis of 
DISH despite many years of regular treatment for low back 
pain through both VA and private treatment providers.

In addition to the uncertain diagnosis, the examiner stated 
that there is evidence that the veteran sustained mild trauma 
to her spine that might have led to mild degenerative disc 
disease.  No further discussion was provided.  This opinion 
is inadequate because the examiner did not identify the 
trauma, used the term "might," and related the trauma to 
degenerative disc disease, a disability that the examiner did 
not affirmatively diagnose.  In light of the equivocal 
evidence, the Board finds that a remand is warranted in order 
to have the veteran reexamined and to determine the nature 
and etiology of any current thoracolumbar spine disability.  
Another examination is important to obtain a definite 
diagnosis and a medical opinion addressing whether any 
identified thoracolumbar disability is attributable to the 
veteran's active military service.

It appears that the veteran continues to receive regular 
treatment at the VA Medical Centers (VAMCs) in Lexington, 
Kentucky and Mountain Home, Tennessee.  Updated treatment 
records should be obtained in light of the remand.

As noted in the Board's July 2005 remand, the veteran 
submitted a TDIU claim in August 2000.  The claim was denied 
in January 2001 and the veteran perfected the appeal of the 
denial in July 2002.  Thereafter, the veteran was granted a 
100 percent schedular disability for a service-connected 
respiratory disability by way of a December 2004 rating 
decision.  The effective date of the total schedular rating 
was established as May 8, 2002.

Because the veteran's TDIU claim was submitted prior to the 
effective date of the 100 percent schedular evaluation, the 
veteran may still establish entitlement to a TDIU rating 
prior to May 8, 2002.  (From that date forward, the TDIU 
claim is rendered moot.  See VAOPGCPREC 6-99 (Aug. 16, 
1996).)  Moreover, the possibility of an award of service 
connection for a back disorder could have an impact on the 
veteran's disability status and qualifications for a TDIU 
rating prior to May 8, 2002.  Therefore, the TDIU claim 
remains on appeal and must be addressed upon remand of these 
issues.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain the veteran's more recent 
treatment records (since January 2005) 
from the Lexington and Mountain Home 
VAMCs and associate the records with the 
claims folder.

2.  Schedule the veteran for a VA 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
diagnosis of any current disability of 
the thoracolumbar spine.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
(i.e., whether there is at least a 50 
percent probability) that the veteran has 
a current thoracolumbar spine disability 
that is related to her active military 
service (particularly her in-service 
injuries involving falling over a 
guardrail, the motor vehicle accident, 
and the fall aboard the tugboat).  The 
examiner should also indicate whether any 
such disability is more likely than not 
of post-service onset.  An opinion should 
be provided for each identified 
disability of the thoracolumbar spine.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect her claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  The 
TDIU question should be addressed for any 
possible entitlement prior to May 8, 
2002.  If any benefit sought is not 
granted, furnish the veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

